DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 10/15/2021.  Claims 1-13 are pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-9 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Abreu (U.S. 2019/0098392).
Regarding claim 1, Abreu teaches: A system for a user (abstract... “Detachable wearable electronic eyeglasses and head mounted gear”), comprising: 
5a wearable eye glasses device (Detachable wearable electronic system 10 in Fig. 1C) having a frame (electronic eyeglasses frame 30 in Fig. 1C) and a neck-strap have a first end and a second end (detachable electronic package (DEP) 20 in Fig. 1C), the frame having a front-piece carrying at least two cameras on at least one side of the front-piece ([0179]... “an eyeglass frame of the current invention for video recording could include the micro optics of a camera housed within the frame of the eyeglasses and the main electronics housed in the DEP”), and transparent augmented reality eye lenses for both eyes of the user (two lens rims 58 and 60 in Fig. 1C); 
wherein the frame includes right and left arms (Right and left temples 14 and 16 in Fig. 1C), each arm (1) bendably connected at a front end to the front-piece (see Fig. 1C), (2) having a middle portion which rest over ears of the user (see Fig. 1B), and (3) 10a rear portion connected to one of the first end and the second end of the neck-strap (see Fig. 1C); and 
at least one of the frame and/or the neck-strap carries (i) wireless communication equipment  ([0286]... “Within temple 255 is disposed a wireless transceiver 253 for transmitting and receiving wireless signals”) and (ii) an energy source energetically connected to at least the wireless communication equipment (power source 247in Fig. 5C).

Regarding claim 2, Abreu teaches the invention of claim 1 as discussed above. Abreu further teaches: wherein the energy source is a battery held in the neck-strap (battery 67 in Fig. 1C).

Regarding claim 7, Abreu teaches the invention of claim 2 as discussed above. Abreu further teaches: wherein the neck-strap is removably securable to the frame (Detachable wearable electronic system 10 in Fig. 1C).

Regarding claim 8, Abreu teaches the invention of claim 7 as discussed above. Abreu further teaches: an on/off switch to enable the user to energize at least the wireless communication equipment ([0347]... “Bluetooth device 1475 has volume control button 1505, on/off switch 1507 for activating the device and receiving a signal from another Bluetooth device”).

Regarding claim 9, Abreu teaches the invention of claim 8 as discussed above. Abreu further teaches: a transmit/receive button to enable a user to selectively transmit and/or receive data ([0347]... “Bluetooth device 1475 has volume control button 1505, on/off switch 1507 for activating the device and receiving a signal from another Bluetooth device”; [0286]... “Within temple 255 is disposed a wireless transceiver 253 for transmitting and receiving wireless signals”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abreu (US 20190098392) in view of Montgomerie (U.S. 2016/0291922).
Regarding claim 3, Abreu teaches the invention of claim 1 as discussed above. Abreu does not explicitly teach: wherein the wireless communication equipment is configured to transmit at least visual data to and from the wearable device over the internet to a secure website that allows an expert to see the user's field of view.
However, Montgomerie teaches “a method for sharing Augmented Reality (“AR”) elements layered on top of real world views between a local user and one or more remote users, e.g., an expert, with the ability for each user to interact with and manipulate the same shared elements. Depending on the mode of use, a local user or remote expert may load AR elements into the fields of view. As the remote expert or local user manipulates the elements, the manipulation may be visible to the other party involved in the session” ([0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Abreu to incorporate the teaching of Montgomerie to configure the wireless communication equipment to transmit at least visual data to and from the wearable device over the internet to a secure website that allows an expert to see the user's field of view. The motivation of combining these analogous arts is to allow the user to interact with the generated AR content such as by manipulating generated elements, showing or hiding individual generated elements, and the like ([0005]).

Regarding claim 4, the combination of Abreu and Montgomerie teaches the invention of claim 3 as discussed above. Montgomerie further teaches: wherein a video return feed from the expert is provided substantially in real time ([0056]... “the remote expert 200 may upload and overlay additional content 240 on remote camera display (230), possibly in real time or in near real-time”) allowing the expert to draw, circle, annotate, and/or add text over the user's video feed then transmit mark-ups back to the user's device ([0056]... “the overlay content 240 may include, for example, 3D models, freehand, drawing, caption text, documentation (manuals etc.), etc.”).

Regarding claim 5, the combination of Abreu and Montgomerie teaches the invention of claim 4 as discussed above. Montgomerie further teaches: wherein the mark-ups are superimposed over the user's field of view ([0043]... “the disclosure pertains to, among other things, a shared state of augmented reality, that is, a shared state of overlaying 3D objects on a field user or technician's true field of view generated by an imaging device such as a camera”).

Regarding claim 6, the combination of Abreu and Montgomerie teaches the invention of claim 5 as discussed above. Abreu further teaches: wherein the device further includes at least one of (i) a microphone, (ii) an eye movement tracking sensor, and/or (iii) at least one earpiece configured to transmit audio signals to the user ([0179]... “the temples can include other parts such as micro optics for a camera such as for video or pictures, a light source, or a microphone ”).

Regarding claim 10, Abreu teaches: A method for enabling a user to interact with a remote expert (abstract... “Detachable wearable electronic eyeglasses and head mounted gear”), comprising: 
10selecting a wearable eye glasses device (Detachable wearable electronic system 10 in Fig. 1C) having a frame (electronic eyeglasses frame 30 in Fig. 1C) and a neck-strap have a first end and a second end (detachable electronic package (DEP) 20 in Fig. 1C)), the frame having a front-piece carrying at least two cameras on at least one side of the front-piece ([0179]... “an eyeglass frame of the current invention for video recording could include the micro optics of a camera housed within the frame of the eyeglasses and the main electronics housed in the DEP”), and transparent augmented reality eye lenses for both eyes of the user (two lens rims 58 and 60 in Fig. 1C); 
wherein the frame includes right and left arms (Right and left temples 14 and 16 in Fig. 1C), each arm (1) bendably connected at a front end to the front-piece(see Fig. 1C), (2) having a middle portion which rest over ears of the user(see Fig. 1B), and (3) 15a rear portion connected to one of the first end and the second end of the neck-strap (see Fig. 1C), and at least one of the frame and/or the neck-strap carries (i) wireless communication equipment  ([0286]... “Within temple 255 is disposed a wireless transceiver 253 for transmitting and receiving wireless signals”) and (ii) an energy source energetically connected to at least the wireless communication equipment (power source 247in Fig. 5C).
Abreu does not explicitly teach: transmitting at least visual data to and from the wearable device over the internet to a secure website that allows the remote expert to see the user's field of view.
However, Montgomerie teaches “a method for sharing Augmented Reality (“AR”) elements layered on top of real world views between a local user and one or more remote users, e.g., an expert, with the ability for each user to interact with and manipulate the same shared elements. Depending on the mode of use, a local user or remote expert may load AR elements into the fields of view. As the remote expert or local user manipulates the elements, the manipulation may be visible to the other party involved in the session” ([0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Abreu to incorporate the teaching of Montgomerie to transmit at least visual data to and from the wearable device over the internet to a secure website that allows the remote expert to see the user's field of view. The motivation of combining these analogous arts is to allow the user to interact with the generated AR content such as by manipulating generated elements, showing or hiding individual generated elements, and the like ([0005]).

Regarding claim 11, the combination of Abreu and Montgomerie teaches the invention of claim 10 as discussed above. Montgomerie further teaches: providing a video return feed from the expert is provided substantially in real time ([0056]... “the remote expert 200 may upload and overlay additional content 240 on remote camera display (230), possibly in real time or in near real-time”) allowing the expert to draw, circle, annotate, and/or add text over the user's video feed then transmit mark-ups back to the user's device ([0056]... “the overlay content 240 may include, for example, 3D models, freehand, drawing, caption text, documentation (manuals etc.), etc.”).

Regarding claim 12, the combination of Abreu and Montgomerie teaches the invention of claim 11 as discussed above. Montgomerie further teaches: wherein the mark-ups are superimposed over the user's field of view ([0043]... “the disclosure pertains to, among other things, a shared state of augmented reality, that is, a shared state of overlaying 3D objects on a field user or technician's true field of view generated by an imaging device such as a camera”).

Regarding claim 13, the combination of Abreu and Montgomerie teaches the invention of claim 12 as discussed above. Abreu further teaches: wherein the device further includes at least one of (i) a microphone, (ii) an eye movement tracking sensor, and/or (iii) at least one earpiece configured to transmit audio signals to the user ([0179]... “the temples can include other parts such as micro optics for a camera such as for video or pictures, a light source, or a microphone ”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622